 1
 2                                                           JS-6
 3
 4
 5
 6
 7
 8                 IN THE UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   OAKLEY, INC., a Washington        )   Civil Action No.
     corporation,                      )   8:18-cv-00432 JLS (KESx)
12                                     )
                Plaintiff,             )
13                                     )   ORDER GRANTING
                                       )   STIPULATED OF DISMISSAL
14        v.                           )   FOR DEFENDANT ASIA PACIFIC
                                       )   TRADING CO., INC.
15   ASIA PACIFIC TRADING CO.,         )
     INC., a California corporation,   )
16                                     )
                Defendant.             )
17                                     )   Hon. Josephine L. Staton
18
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to stipulation of Oakley, Inc. and Asia Pacific Trading Co. Inc.,
 2   through their counsel of record, and for good cause, IT IS HEREBY ORDERED
 3   THAT:
 4         This Action, including all claims, counterclaims and defenses, is hereby
 5   dismissed with prejudice. Each party is to bear its own costs and attorneys’
 6   fees, and the Court shall retain jurisdiction over this matter to enforce
 7   compliance with the Settlement Agreement.
 8         IT IS SO ORDERED.
 9
10   Dated: December 19, 2018                JOSEPHINE L. STATON
                                             ________________________
                                             Honorable Josephine L. Staton
11
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
